Allowance

Allowable Subject Matter
1.	Claims 1-7 are allowed.

Reasons of Allowance
2.	Claims 1, 6 and 7 are allowed because Gavriely, U.S. Patent No. 6,375,623 (hereinafter Gavriely) does not teach that the measurement accuracy of the biological sound in the first sound measuring instrument is based on a difference in intensity at a predetermined specified frequency between a first sound measured by the first sound measuring instrument and a second sound measured by the second sound measuring instrument.

3.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olisa Anwah whose telephone number is 571-272-7533. The examiner can normally be reached from Monday to Friday 8.30 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.



Olisa Anwah
Patent Examiner
December 21, 2021


/OLISA ANWAH/Primary Examiner, Art Unit 2652